Order entered September 7, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00096-CR

                                WINSTON RIDEN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F15-14918-J

                                           ORDER
        The Court REINSTATES the appeal.

        On August 16, 2016, we abated the appeal and ordered the trial court to make findings

 regarding why appellant’s brief was not filed. On August 30, 2016, appellant tendered a brief

 and an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

 August 16, 2016 order to the extent it requires a hearing and findings.

       Appellant’s August 30, 2016 motion to accept the brief tendered is GRANTED. We

ORDER appellant’s brief filed as of the date of this order.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                      /s/     LANA MYERS
                                                              JUSTICE